

115 HR 1617 IH: Promoting Access to Diabetic Shoes Act
U.S. House of Representatives
2017-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1617IN THE HOUSE OF REPRESENTATIVESMarch 17, 2017Mr. Reed (for himself and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to permit nurse practitioners and physician
			 assistants to satisfy the documentation requirement under the Medicare
			 program for coverage of certain shoes for individuals with diabetes.
	
 1.Short titleThis Act may be cited as the Promoting Access to Diabetic Shoes Act. 2.Permitting nurse practitioners and physician assistants to satisfy Medicare documentation requirement for coverage of certain shoes for individuals with diabetesSection 1861(s)(12) of the Social Security Act (42 U.S.C. 1395x(s)(12)) is amended—
 (1)in subparagraph (A), by inserting , nurse practitioner, or physician assistant after physician; and (2)in subparagraph (C), by inserting , nurse practitioner, or physician assistant after each occurrence of physician.
			